FILED
                            NOT FOR PUBLICATION                            OCT 17 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUAN ORTIZ-MEJIA,                                No. 11-73301

              Petitioner,                        Agency No. A089-070-531

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 11, 2013**
                                Seattle, Washington

Before: TASHIMA, GRABER, and MURGUIA, Circuit Judges.

       Juan Ortiz-Mejia, a native and citizen of Guatemala, petitions for review of a

Board of Immigration Appeals (BIA) order dismissing his appeal of a decision by

the immigration judge (IJ) denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture. Our jurisdiction is

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We deny the petition for review, which addresses

only Ortiz-Mejia’s application for asylum.

      Because the BIA incorporated into its order the IJ’s finding that Ortiz-Mejia

had not established that he suffered from past persecution, we review both

decisions to determine whether that finding is supported by substantial evidence in

the record. Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011). We

conclude that it is. Although Ortiz-Mejia testified that he had received threats

against himself, his family, and his home, he did not provide specific details as to

the tone or manner of those threats. Ortiz-Mejia, his family, and his home were

never actually harmed in any way. In the absence of more specific evidence of

threats of harm or actual harm, the agency’s finding that Ortiz-Mejia did not suffer

past persecution is supported by substantial evidence.

      The agency’s determination that Ortiz-Mejia failed to establish a well-

founded fear of future persecution is likewise supported by the record. See

generally Zehatye v. Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006). To establish

eligibility for asylum because of a well-founded fear of persecution, an alien’s fear

“must be both subjectively genuine and objectively reasonable.” Ghaly v. INS, 58

F.3d 1425, 1428 (9th Cir. 1995). Although Ortiz-Mejia satisfied the subjective

component by providing credible testimony, see Prasad v. INS, 47 F.3d 336, 338


                                          2
(9th Cir. 1995), he did not satisfy the objective component, which “requires a

showing by credible, direct, and specific evidence in the record, of facts supporting

a reasonable fear of persecution on the relevant ground,” Fisher v. INS, 79 F.3d

955, 960 (9th Cir. 1996).

      Ortiz-Mejia produced some evidence that the individuals who threatened

him identified him politically with the official for whom he worked, and therefore

may have been motivated to harm him on account of a protected ground. See

Velarde v. INS, 140 F.3d 1305, 1311 (9th Cir. 1998) (imputing the political opinion

of a public official to a bodyguard for the official’s family). Even if he showed

imputed political opinion, however, Ortiz-Mejia failed to establish that his fear of

future persecution is objectively reasonable, because substantial evidence supports

the finding that it is unlikely that the persecution he fears will be ongoing.

Substantial evidence supports the agency’s finding that, whatever the

reasonableness of Ortiz-Mejia’s fear in the past, it is dispelled by the fact that the

politician for whom he worked no longer is in office.

      PETITION FOR REVIEW DENIED.




                                           3